Devin, J.,
dissenting:
I am constrained to the view that the comprehensive language of the Workmen’s Compensation Act and the statutory definitions of the terms “employment,” “employer,” and “employee” are sufficiently broad to embrace the service or employment of the sheriff’s deputies. Every contract of service, written or implied, is presumed to have been made subject to the provisions of the act, unless therein exempted. C. S., 8181 (m).
This view is strengthened by the specific reference in the act to deputies sheriff as follows: "Provided, however, that any sheriff may exempt himself, and any and all deputies appointed by him, from the provisions of this act by notice in writing to the Industrial Commission.” C. S., 8081 (x). The legislative intent that deputies sheriff be subject to the provisions of the act seems apparent. The heart of a statute is the intent of the lawmaking body. That is the cardinal rule of interpretation and construction. Trust Co. v. Hood, Comr. of Banks, 206 N. C., 268, 173 S. E., 601; S. v. Humphries, 210 N. C., 406, 186 S. E., 473. The portion of the act quoted above should not be disregarded. It forms the basis for the uniform ruling of the Industrial Commission that injuries by accident to deputies sheriff, arising out of and in the course of their employment as such, are compensable.
In the instant case the sheriff, with due consideration of the dangers constantly attending the services of his deputies, instead of seeking exemption for himself, has paid for insurance so that relief might be readily available for them, and the insurance carrier, for agreed compensation, has contracted to underwrite the casualty.
This construction of the Workmen’s Compensation 'Act imposes no unnecessary hardship upon the sheriff, since he may at any time exempt himself with reference to his deputies from the provisions of the act by a notice in writing to the Industrial Commission to that effect.
The fact that the fees received by the deputy are not usually paid to him by the sheriff should not be held controlling, for the reason that compensation for his service is received by him by virtue of his appointment and employment by the sheriff in whose name alone he is empowered to act.
For instance, it has been uniformly held that a caddy employed by a golf, club, but paid by those for whom he caddies, is an employee of the club within the meaning of the Workmen’s Compensation Act. Claremont Country Club v. Industrial Accident Commission, 174 Cal., 395; Indian Hill Club v. Industrial Commission, 309 Ill., 271; Bynum v. Knighton, 137 Ga., 250.
It may not be out of place to say that, while the employment or office of deputy sheriff may not be rated very highly in dignity or emoluments, those who fill these’ positions are called upon to render *479necessary and valuable service to the public, frequently involving danger to themselves, and society is largely dependent upon them for local enforcement of law and for carrying on the orderly processes of the administration of justice.
I am authorized to say that Claekson and Sohenck, JJ., join in this opinion.